 KENTUCKY SYNTHETICRUBBER CORPORATION4534By entering into, being a party to, and participating in the enforcement ofan agreement, arrangement, or "understanding," which required the RespondentCompany to discriminate in favor of its members, thereby attempting to causethe Respondent Company to discriminate against employees and prospective-employees and to encourage membership in the Respondent Unions in violationof Section 8 (a) (3) of the Act, the Respondent Unions have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (b) (1)(A) and 8 (b) (2) of the Act.5.By discriminating with respect to the hire and tenure of employment ofStewait Leroy Lightfoot, and thereby encouraging membership in RespondentUnions, the Respondent Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and 8 (a) (1) of the Act.6.By interfering with, restraining, and coercing the employees in the exer-cise of the rights guaranteed in Section 7 of the Act, Respondent Company hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.7.By causing the Respondent Company to discriminate in regard to the hireand tenure of employment of Stewart Leroy Lightfoot in violation of Section8 (a) (3) of the Act, the Respondent Unions have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (b) (2) of the Act.8.By restraining and coercing employees of Respondent Company in the exer-cise of the rights guaranteed by Section 7 of the Act, Respondent Unions haveengaged in and are engaging in unfair labor practices within the meaning of Sec-tion 8 (b) (1) (A) of the Act.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]KENTUCKY SYNTHETICRUBBER CORPORATIONandDTSTILLERY,RECTI-FYING ANDWINEWORKERS'INTERNATIONALUNION OF AMERICA,AFL; PIPE FITTERS LOCAL UNION#522, UNITED ASSOCIATION OFJOURNEYMAN AND APPRENTICES OF THE PLUMBING AND PIPE FITTINGINDUSTRY OF THE UNITED STATES AND CANADA,AFL ; GENERALDRIVERS, WAREHOUSEMEN AND HELPERS LOCAL UNION #89, INTER-NATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN ANDHELPERS OFAMERICA, AFL;UNITED RUBBER, CORK,LINOLEUM AND PLASTICWORKERS OF AMERICA,CIO; LODGE #681,INTERNATIONAL ASSOCIATION OF MACHINISTS ;PAINTERSLOCAL # 118,PAINTERS,DECORATORSAND PAPERHANGERS OF AMERICA,AFL; ANDFALLS CITIES CARPENTERS DISTRICTCOUNCIL,THE UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL, PETITIONERS.Cases Nos. 9-RC-1120, 9-RC-1121, 9-RC-1131, 9-RC-1167, 9-RC-1170,9-RC-1173, and 9-RC-1186. July 33, 1951Decision,Order, and Direction of ElectionsUpon separate petitions duly filed, a consolidated hearing was heldbefore Joseph A. Butler, hearing officer.The hearing officer's rulings95 NLRB No. 55. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDmade at the hearing are free from prejudicial error and are herebyaffirmed. .Pursuant to the provision of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds. and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce with the meaning of theAct.2.The labor organizations involved 1 claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Contentions of the Parties .Five of the seven Petitioners involved herein, namely, the PipeFitters, the Machinists, the Painters, the Carpenters, and the Team-sters seek to represent respectively craft units of the type which theBoard has customarily found entitled to separate representation.The remaining Petitioners, namely, the Rubber Workers and theDistilleryWorkers who are in agreement, seek to represent a residualproduction and maintenance unit, excluding therefrom the craft unitssought by the Pipe Fitters, the Machinists, the Painters, and theCarpenters, together with the craft units presently represented bythe International Brotherhood of Electrical Workers, herein calledthe ElectricalWorkers 2The intervening Chemical Workers, al-though in general agreement with the Rubber Workers and theDistilleryWorkers,' seeks a unit which is broader than that soughtby either of the other unions.The three unions seeking productionand maintenance units all agree in opposing the unit sought by theTeamsters.There is also disagreement among the parties as to thecomposition of the units sought by the Painters, Machinists, and'The various labor organizations comprising the Petitioners are hereinafter referredto as Distillery Workers, Pipe Fitters, Teamsters, Rubber Workers, Machinists, Painters,and Carpenters, respectidely.The Intervenor, Affiliated Chemical Workers of Kentucky,intervened on the petitions of the Rubber Workers and Pipe Fitters, and is hereinafterreferred to as the Chemical Workers.YAfter the plant began operating, consent elections were held with reference to unitscomposed of electricians and their helpers, and instrument mechanics and their helpers.The International Brotherhood of Electrical workers was certified as the bargaining agentfor these units.3The unit sought by the Chemical workers differs from that sought by the RubberWorkers and the Distillery Workers In. that it would include the groups sought by thePipe Fitters, Carpenters, and Painters, in the proposed production and maintenance unit.As an alternative position, the Chemical workers seeks a place on the ballot In the eventthat a separate election Is directed for the Pipe Fitters' group. KENTUCKY SYNTHETICRUBBERCORPORATION455Carpenters, and as to the propriety of including senior technicians,.and shipping and receiving supervisors in the production and main-tenance unit.Apart from the recently certified units representedby the Electrical Workers, there is no history of collective bargain-ing by the Employer concerning the employees involved herein.The Proposed Units of Pipe Fitters and MachinistsAlthough all parties agree that the proposed units of pipe fittersand machinists are of the type to which the Board has customarilyaccorded separate representation, the Chemical Workers seeks to in-clude pipe fitters in the production and maintenance units. In addi-tion, the Carpenters contends that certain employees claimed by theMachinists do millwright work 4 and should be included in the pro-posed Carpenters' unit which includes the classifications of millwrightand millwright helpers.5The Employer classifies as machinists A or B, some 17 employeeswho are engaged for the most part in the day-to-day repair and main-tenance of operating machinery.Some of these employees operatelathes and shavers, others weld, and others fabricate parts.However,the largest portion of the group do day-to-day repair and mainte-nance.All machinists work under the same foreman and substantiallyall repairs are made on the spot without the machinery being moved.The machinists here in question do not recondition or relocate ma-chinery, and, except in rare instances, do not install new machinery.While the representative of the Carpenters stated that some of the,employees classified as machinists were members of the Carpenters,he offered no proof in support of his assertion that these men per-formed millwright duties, and the Employer's evidence clearly es-tablishes that all machinists, including those claimed by the Car-penters as millwrights, perform the same duties without distinction.Accordingly, we find that all machinists A and B are properly in-cluded in the unit sought by the Machinists. In the absence of anylabor organization seeking to represent the machinists in an over-allunit, we shall find that this group constitutes an appropriate unit.We find that the machinists, machinist welders, machinery repair-men, their apprentices and helpers of the Employer at its Louisville,Kentucky, plant, excluding supervisors and all other employees, con-stitute an appropriate unit for the purposes of collective bargaining.4Millwrights are carpenters who have learned the additional skills required for theinstallation of machinery.They are to be distinguished from machine repairmen whorepair, but do not.Install,machinery.The National Supply Company,90 NLRB 65InternationalHarvester Company,73 NLRB 971.At present the Employer has noemployee classification of millwright or millwright helper."The Carpenters have no interest in these employees if they are performing the dutiesof machinists rather than those of millwrights. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe further find that the maintenance pipe fitters and their helpersof the Employer at its Louisville, Kentucky, plant, excluding super-visors and all other employees, may constitute an appropriate unitfor the purposes of collective bargaining.The Proposed Carpenters' UnitThe Carpenters' petition, as amended, seeks a unit composed of alFcarpenters, carpenters' apprentices,millwrights, andmillwrightwelders and their apprentices.Apart from the issue between the Car-penters and Machinists discussed above in connection with the Ma-chinists' group, the only issue with respect to the proposed Carpen-ters' unit is raised by the Employer's contention that this unit willshortly be reduced in numbers to a point where the unit may no longer-be considered appropriate.The Employer and the Chemical Work-ers contend that these employees should be placed in the production,and maintenance group.The record discloses that at the time theEmployer took over the operation of the plant in the fall of 1950, itemployed approximately 9 or 10 carpenters to perform special workrequired in connection with the setting up of the plant. It is antici-pated that, within a month or 6 weeks from April 18, 1951, the date,of the representation hearing, the number of carpenters will be re-duced to 2 and that. this number will remain the normal complementof carpenters to be employed by the Employer.We cannot agree with the Employer's contention that these factsmake the unit inappropriate.The Board has held that mere reduc-tion in the number of employees in a unit does not necessarily affectthe validity thereof .6This is true when the reduction will leave aunit of at least two employees, as it well settled that two employeesmay constitute an appropriate unit.'Accordingly, we find that thecarpenters and carpenters' apprentices employed by the Employer atits Louisville, Kentucky, plant, may constitute an appropriate unit forthe purposes of collective bargaining.The Proposed Painters' UnitThe Painters claims a unit composed of all maintenance painters.At the opening of the plant, the Employer employed 9 or 10 painterson a temporary basis to do special work in connection with the re-sumption of operations.At the time of the representation hearingthe painters were still in the employ of the Employer. It was antici-e There is no contention by the Employer or the Chemical Workers that the carpentersare not a craft.1Tennessee Valley Broadcasting Company,73 NLRB 1509;National TAcoriee Compaz<g,85 NLRB 140. KENTUCKY SYNTHETIC RUBBER CORPORATION457pated that within a month or 6 weeks thereafter, the number ofpainters employed would be reduced to 2 and that thereafter thenormal complement of painters at the plant would be only 2.Allparties agree the painters are a craft group of the type usually foundappropriate for the purposes of collective bargaining.However, theChemical Workers and the Employer take the position that a unit ofonly 2 painters is not appropriate and that the 2 painters should there-fore be included in the production and maintenance unit.This con-tention is rejected for the reasons stated above with respect to thecarpenters.Accordingly, we find that' all maintenance painters ofthe Employer at its Louisville, Kentucky, plant, may constitute anappropriate unit.The Proposed Teamsters' UnitThe Teamsters seeks a unit composed of car loaders and servicetruck operators.The Employer and the three unions seeking to rep-resent the production and maintenance unit take the position thatthese employees should be included in the production and maintenancegroup.The employees classified by the Employer as car loaders arein substance general laborers who work in the receiving departmentunloading incoming shipments to the plant, and who work in theshipping department loading outgoing rubber shipments onto trucksand railroad cars.They have no special skill, work in the same gen-eral area, and are under the same general conditions as are employeesengaged directly in production operations.Car loaders work underproduction supervision on night shifts.On the day shift, however,they work under the traffic manager or, in his absence, under the dayproduction foreman.On occasions, these employees are interchange-able with production employees and are assigned to production jobs.The service truck operators, claimed by the Teamsters Union, oper-ate four lift trucks which are used primarily to lift large pallets uponwhich bags of finished rubber have been stacked.Thereafter, theservice truck operators transport these pallets to a temporary storageroom until control tests have been run on samples of the packagedrubber, after which they truck the pallets to a railroad car or truckdock, where the car loaders load the bags into the railroad cars ortrucks.Service truck operators also perform services in connectionwith the Employer's production operation by transporting suppliesto the production building.The record discloses that the job requiresno special skill and no driver's license.On the night shift, the jobis under the supervision of a production foreman.On the day shift,the job is under the supervision of the traffic manager or, in his absence,under that of the day production foreman. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs neither the car loaders nor the service truck operators constituteemployees of the type to which the Board traditionally accords theright of separate representation,8 we find that the car loaders andservice truck operators do not constitute an appropriate unit andshould properly be included in the production and maintenance unit.Because the unit claimed by the Teamsters is inappropriate, its peti-tion will be dismissed.However, we shall accord the Teamsters thestatus of an intervenor and shall allow it a place on the ballot for theproduction and maintenance group.The Proposed Production and Maintenance UnitApart from the 'question of including in the production and main-tenance unit the various groups discussed above, the parties are indisagreement as to whether employees employed in the laboratory, andclassified as senior technicians, should be excluded as professionalemployees.9The Distillery Workers and the Chemical Workers con-tend that the senior technicians are not professional and therefore fallwithin the terms of the production and maintenance unit.The Rub-berWorkers, in agreement with the Employer, contends that thesenior technicians are professional employees.The Employer requires as a condition of employment that seniortechnicians hold a college degree in chemistry, and.have a backgroundof analytical chemistry.In the opinion of the Employer, these areessential requirements for the job of senior technicians, if the individ-ual senior technician is to perform properly all of the duties nowassigned to such employees.Senior technicians perform many dif-ferent kinds of analytical tests.They are free to, and in fact, exer-cise independent judgment with respect to the actual time of gather-ing the material to be tested.They plan their own tests and maktmathematical computations in connection with them.They work ina separate building from the production workers.They perform noproduction duties, are not interchanged with production and main-tenance employees, and have separate supervision.Although thecontention is made that the senior technicians are professional em-ployees it is unnecessary for us to decide thisissue asthe Board hasSeeArnoldHoffman h Co.,Incorporated,91 NLRB I.M.° The employees employed in the laboratory are classified as junior technicians,seniortechnicians,junior chemists,and senior chemists.All the parties agree that juniortechnicians are not professional employees and that the junior and senior chemists areprofessional employees.However,the Employer in its supplemental brief states that"the junior technicians have advised the Company that in their opinion their interestsare not the same as those of the employees within the production and maintenance unit,and that they desire to be placed in a special laboratory unit."As the record does notshow that the interests of the junior technicians are sufficiently different from those ofthe employees in the production and maintenance unit, and as it does not reveal anyother cogent reason for exclusion, we shall include them in the production and maintenanceunit. KENTUCKY SYNTHETICRUBBERCORPORATION459held that highly skilled technical employees, whose work and inter-ests differ from those of the production and maintenance employees,should be excluded from a production and maintenance unit.10We find that senior technicians constitute a group of highly skilledtechnical employees; accordingly, they will be excluded from theproduction and maintenance group 11The Distillery Workers seeks the inclusion of the shipping, and re-ceiving supervisors in the production and maintenance group.Asbasis for its request, the Distillery Workers contends that the shippingsupervisor checks bales into the freight cars and fills out bills oflading; that the receiving supervisor checks incoming material; andthat. neither of these employees has the authority of a supervisorwithin the meaning of the Act.The Employer contends that theseindividuals are supervisors and should be excluded from the produc-tion and maintenance group.The record shows that the shipping supervisor directs 8 to 10 em-ployees and the receiving supervisor directs 4 or 5 and they have theauthority to hire and discharge employees.Accordingly, we findthat they are supervisors within the meaning of the Act and thereforewill be excluded from the voting group of production and mainte-nance employees.In view of the foregoing, we shall direct separate elections amongthe employees of the Employer at its Louisville, Kentucky, plant, inthe unit of machinists found appropriate above, and in the followingvoting groups, excluding from each voting group all professionalemployees, guards, and supervisors within the meaning of the Act :1.All carpenters and carpenters' apprentices, excluding all otheremployees..2.All maintenance pipe fitters and their helpers, excluding all otheremployees.3.All maintenance painters, excluding all other employees.4.All production and maintenance employees, including car load-ers and service truck operators, but excluding office and clerical em-ployees, the shipping supervisor, the receiving supervisor, senior tech-nicians, all the employees listed in voting groups 1, 2, and 3, the unitof'machinists found appropriate above, and the employees in the unitspresently represented by the International Brotherhood of ElectricalWorkers:If, a majority of the employees. in voting groups 1, 2, and 3, votefor the respective Petitioners for these groups, they will be taken tohave indicated their desire to constitute separate, bargaining units.10 S. B.Whistler and Bons, Inc.,92 NLRB No. 197.11S. B. Whistler and Sona, Inc., supra. 460DECISIONS OF NATIONALLABOR RELATIONS BOARDOrderIT IS HEREBY ORDEREDthat the petition inCase No. 9-RC-1131 be,and it hereby is, dismissed.[Text of Direction of Elections omitted from publication in thisvolume.]R. J.GouLDWELDING AND ERECTINGCOMPANY,INC.andINTERNA-TIONAL ASSOCIATION OF MACHINISTS,LODGE 570,PETITIONER.CaseNo. 10-RC-963.July 03, 1951Decision and Directionof ElectionUpon a petition duly filed, a hearing was held before Frank E.Hamilton, Jr., hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer, a Florida corporation with its principal officesat Tampa, is engaged in general machine repairs, welding, and steelerection.During the year 1950 the Employer purchased materialsand supplies valued in excess of $53,000, of which all were made withinthe State.During the same period it made sales and performedservices for which it received in excess of $309,000, of which $57,524was received by it from the Pure Oil Company, $17,865 from the In-ternational Minerals and Chemical Corporation, $3,513 from the U. S.Phosphoric Products (Division of Tennessee) Corporation, $3,453from the Continental Can Co., $2,400 from Lykes Bros., Inc., and$1,600 from Bruce's Juices, Inc.All of these companies are in com-merce,2 and the Board has asserted jurisdiction over most of them..'At the hearing the Employer moved to dismiss the petition on the grounds:(1)Thatthe Board lacks jurisdiction over it, and(2) that the unit requested by the Petitioneris inappropriate.For reasons given in paragraphs numbered 1 and 4 below, this motionis hereby denied.2All of them sell and ship directly to points outside the State materials and merchandisevalued in excess of$25,000 annually.8 The Board has asserted jurisdiction over the Pure Oil Company,the InternationalMinerals and Chemical Corporation,the Continental Can Company, and Lykes Bros., Inc.The hearing officer referred to the Board the question of admissibility in evidence ofseveral letters which the Regional Director solicited and received from other Employerpurchasers,indicating their status in commerce and the amounts paid for sales andservices to the Employer.As the record,apart from these letters, amply justifies theassertion of jurisdiction in this case,we find it unnecessary to resolve this issue.95 NLRB No. 54..